Name: 95/479/EC: Commission Decision of 7 November 1995 approving the programme on infectious haematopoietic necrosis and viral haemorrhagic septicaemia submitted by Finland (Only the Finnish text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  management;  agricultural policy;  fisheries;  Europe;  agricultural activity
 Date Published: 1995-11-18

 Avis juridique important|31995D047995/479/EC: Commission Decision of 7 November 1995 approving the programme on infectious haematopoietic necrosis and viral haemorrhagic septicaemia submitted by Finland (Only the Finnish text is authentic) (Text with EEA relevance) Official Journal L 275 , 18/11/1995 P. 0023 - 0023COMMISSION DECISION of 7 November 1995 approving the programme on infectious haematopoietic necrosis and viral haemorrhagic septicaemia submitted by Finland (Only the Finnish text is authentic) (Text with EEA relevance) (95/479/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), as last amended by Directive 95/22/EC (2), and in particular Article 10 (1), (2) and Article 28b thereof, Whereas the Member States may submit a programme to the Commission with a view to obtaining the status of an approved zone in respect of certain fish diseases; Whereas on 29 May 1995 Finland submitted for its territory a programme on infectious haematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS); Whereas the programme submitted for Finland identifies the geographical zone concerned, the measures to be taken by the official services, the procedures to be followed by the laboratories, the prevalence of the diseases in question and the measures to combat them should they be detected; Whereas certain catchment areas in Finland are partly located in the territory of non-member countries; whereas Finland has drawn up a collaborative programme with these non-member countries with a view to ensuring that the catchment areas in question are fully placed under official control; Whereas a scrutiny of the programme has shown it to comply with Article 10 of Directive 91/67/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The programme on IHN and VHS submitted by Finland is hereby approved. Article 2 Finland shall take all the legislative, administrative and regulatory measures necessary to comply as of 1 January 1996 with the programme referred to in Article 1. Article 3 This Decision is addressed to the Republic of Finland. Done at Brussels, 7 November 1995. For the Commission Franz FISCHLER Member of the Commission